Case 1:20-cv-10169-AT Document 20 Filed 02/3

  

USDC SDNY
D DOCUMENT
BASHIAN ELECTRONICALLY FILED

Ss PAPANTONIOU J noc p.
DATE FILED: 2/26/2021

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey

VIA CM/ECF

February 26, 2021

United States District Judge Analisa Torres
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Mercer v. Island Motels, LLC, Case No.: 1:20-cv-10169-AT
Dear U.S. District Judge Torres:

This office represents the Plaintiff Stacey Mercer (“Plaintiff’) in connection with the
above-referenced action. On February 22, 2021, we filed a Proposed Order to Show Cause for a
default judgment against the defendant, Island Motels, LLC, which is currently pending. As a
result, we are requesting a 30-day adjournment of the initial conference currently scheduled for
March 1, 2021, at 10:00 a.m., including all other deadlines related to the Initial Pretrial Conference
Order (D.E. 5). This is our second request for an adjournment, and our request will not prejudice
any of the parties or affect any other scheduled dates since the Defendant has not yet appeared in
this action.

We thank the Court for your time and consideration in this matter.

The initial conference scheduled for March 1, 2021, is ADJOURNED sine die. By March 8, 2021, Plaintiff
is directed to resubmit her declaration or affidavit, "setting forth a statement of proposed damages and the

basis for each element of damages, including a step-by-step explanation of each calculation," specifically
with respect to any money damages Plaintiff may be seeking. See Attachment A to the Court's

Individual Practices in Civil Cases.

SO ORDERED.

Dated: February 26, 2021 O-

New York, New York
WN OBK New © 0 ANALISA TORRES
United States District Judge

 
